DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to amendment filed on 6/3/2021, claims 1, 34, and 41 have been amended by the Applicant.  Claims 1-3, 7-10, 12, 26, 32, 34, 36-38, 40-41, and 43-45 have been examined.   This action is Final.

Response to Amendments
Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive. 
On pages 8-10, the Applicant’s arguments that the prior art of “Kalinichenko does not disclose prompting a user to place an authentication factor device in close proximity to a reader device associated with the computing device to provide a second authentication factor”.
(Kalinichenko: col. 5, lines 29-32).  Kalinichenko discloses the device ID triggers generation of pairing instruction by business processing server, which includes device ID of the mobile device (i.e. authentication factor device), and device ID of the client device (i.e. reader device), the reader device, is the client device the Examiner asserts (Kalinichenko: col. 5, lines 38-41, 54-55).  Kalinichenko discloses the business processing server (i.e. reader device performs the second authentication factor authentication by confirming the presence of the mobile device, in proximity to the client device (i.e. reader device) (Kalinichenko: col. 7, lines 17-28).  Further, the limitation “prompting a user”… would be obvious to have the computer prompt the user to present the authentication factor to the reader device.
In order to further prosecution, the Examiner encourages the Applicant’s representative to contact Examiner Jackson to schedule a telephonic interview.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 32, 34, 37-38, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kalinichenko et al (9,843, 578) and in view of Mardikar (2014/0122265).

            As per claim 1, Kalinichenko discloses a method of providing access to a protected resource, the method comprising:
obtaining a first authentication factor to access the protected resource using a computing device, wherein the first authentication factor comprises a login ID and password combination; (Kalinichenko: col. 5, lines 60-67, obtaining a first authentication factor (i.e. username (i.e. login ID) and password combination, to access a resource (i.e. financial account information);
prompting a user to place an authentication factor device in close proximity to a reader device associated with the computing device to provide a second authentication factor, wherein the authentication factor device is separate from the computing device and is one of a card, a security token having wireless communication capability, or a phone (Kalinichenko: col. 7, lines 20-28,  prompting a user to place an authentication factor device (i.e. mobile device/phone) in close proximity to a reader device (i.e. computing device) to provide a second authentication factor (i.e. device ID));
obtaining the second authentication factor from the authentication factor device, via the reader device using a pairing code (Kalinichenko: col. 8, lines 26-30, obtaining the second authentication factor from the authentication factor device(i.e. mobile device) using a pairing code(i.e. key code) to access the second authentication factor (i.e. device ID)); and
(Kalinichenko: col. 5, lines 38-41, col. 7, lines 20-28, determining if the authentication factor device (i.e. mobile device/phone) had been previously bound by registration if the device ID is stored in the directory of the business processing server, the business processing server has a user profile wherein the identifying information (i.e. device ID) is stored), the computing device also has identifying information (i.e. device ID, previously bound (i.e. associated with each other and used for pairing the mobile device with the client device), the directory of records comprising identifying information for one or more authentication factor devices and, for each of the one or more authentication factor devices, one or more computing devices associated therewith, wherein registration requires receipt of security information association with a particular user of a particular authentication factor device in order to bind the particular authentication factor device with a particular computing device (Kalinichenko: col. 3, lines 48-67, col. 5, lines 17-26, 38-41, the directory of records (i.e. user profile) including information (i.e. device IDs) for the authentication factor device (i.e. mobile device/phone) and client device), the registration requires the credentials of a user to bind the mobile device with the computing device); and 
allowing the user to access the protected resource in response to the first and second authentication factors being valid and the authentication factor device being previously bound by registration to the computing device (Kalinichenko: col. 3, lines 1-17, col. 5, lines 60-67, a user accessing a resource (i.e. financial account information). 

Mardikar et al discloses wherein the authentication factor comprises information protected for integrity using one of: a digital signature of a trusted authority or a Message Authentication Code (MAC)(Mardikar: para. 0021, 0031, second authentication factor/card using digital signature). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the authentication factor comprises information protected for integrity using one of: a digital signature of a trusted authority or a Message Authentication Code (MAC) of Mardikar with Kalinichenko combination are analogous in the art of multi-factor authentication, the motivation is that the method and system are improved for financial transactions with increased security features (Mardikar: para. 0008).
As per claim 8, Kalinichenko and Mardikar discloses the method according to claim 1.   
    	Kalinichenko further discloses wherein the user is logged in to the computing device (Kalinichenko: col. 3, lines 52-57).
As per claim 32, Kalinichenko and Mardikar discloses the method according to claim 1.  
Kalinichenko further discloses wherein the second authentication factor includes a device identifier and a one-time password (Kalinichenko: col. 7, lines 20-28).
As per claims 34, and 41, rejected under similar scope as claim 1.
As per claim 37, Kalinichenko and Mardikar discloses the method of claim 34.
    	Kalinichenko further discloses wherein the second authentication factor includes a one-time password (Kalinichenko: col. 7, lines 20-28).
  As per claim 38, Kalinichenko and Mardikar discloses the method of claim 34.   
  Kalinichenko further discloses the first authentication factor includes a login ID, a passwords and the identifying information of the first device (Kalinichenko: col. 5, lines 65-67); and the second authentication factor includes a one-time password and the identifying information of the second device (Kalinichenko: col. 7, lines 20-28).
As per claim 40, Kalinichenko and Mardikar discloses the method of claim 34. 
         Kalinichenko further discloses wherein the record generated during the device registration process is stored by an authentication system separate from the first device and the second device (Kalinichenko: col. 5, lines 38-41, col. 7, lines 20-28, user profile (i.e. record) is stored by server that is separate from the client device (i.e. first device) and mobile device (i.e. second device)).
         Same Motivation as claim 34.  

Claims 2-3, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kalinichenko (9,843,578) in view of Mardikar (2014/0122265) and further in view of Lim (2014/0074655).

          As per claim 2, Kalinichenko and Mardikar, discloses the method according to claim 1.  
          Kalinichenko and Mardikar do not explicitly disclose wherein prompting the user comprises providing a plurality of possible responses options and at least one of the possible responses options requires tapping placing the authentication factor device containing the second authentication factor in close proximity to the reader device associated with the computing device.
 (Lim: para. 0038, plurality of responses includes “tap to add icon”, and “cancel icon”, “user chooses the tap to add icon”, which requires tapping the card).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include prompting the user comprises providing a plurality of possible responses options and only a particular one of the possible responses options requires tapping placing the authentication factor device containing the second authentication factor in close proximity to a reader device associated with the computing device of Lim with Kalinichenko-Mardikar combination all analogous in the art of authentication, the motivation is that this is an efficient method that permits consumers to quickly and easily checkout when making online purchases without the need to manually enter payment card account (Lim: para. 0006).
As per claim 3, Kalinichenko, Mardikar, and Lim disclose the method according to claim 2.  
Lim further discloses wherein the prompting the user comprises providing a plurality of possible response options and a selection of a response from the plurality of possible responses options is confirmed upon placing the authentication factor device in close proximity to a reader associated with the computing device (Lim: para. 0044, plurality of responses, “tap and checkout icon”, and “cancel icon”).
	     Same Motivation as claim 2 above.  

	As per claim 45, Kalinichenko, Mardikar, and Lim discloses the method according to claim 41.
	Kalinichenko and Mardikar do not explicitly disclose wherein prompting the user to place the authentication factor device in close proximity to the reader device comprises providing a plurality of possible response options and a selection of a response from the plurality of possible response options is confirmed upon the placing of the authentication factor device in close proximity to the reader device.
	Lim further discloses wherein prompting the user to place the authentication factor device in close proximity to the reader device comprises providing a plurality of possible response options and a selection of a response from the plurality of possible response options is confirmed upon the placing of the authentication factor device in close proximity to the reader device (Lim: para. 0038, 0044, plurality of responses includes “tap to add icon”, and “cancel icon”, “user chooses the tap to add icon”, which requires tapping the card).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include prompting the user to place the authentication factor device in close proximity to the reader device comprises providing a plurality of possible response options and a selection of a response from the plurality of possible response options is confirmed upon the placing of the authentication factor device in close proximity to the reader device of Lim with Kalinichenko-Mardikar- combination all analogous in the art of authentication, the motivation is that this is an efficient method that permits consumers to quickly and easily checkout when making online purchases without the need to manually enter payment card account (Lim: para. 0006.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kalinichenko et al (9,843, 578) in view of Mardikar (2014/0122265) and further in view of Hart et al (2013/0318575).

     	As per claim 7, Kalinichenko and Mardikar disclose the method according to claim 1.
     	Kalinichenko and Mardikar do not explicitly disclose comprising receiving consent from the user for installation of software on the computing device.
     	Hart discloses wherein receiving consent from the user for installation of software on the computing device (Hart: para. 0009, 0058, 0081).
   It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include receiving consent from the user for installation of software on the computing device of Hart with Kalinichenko-Mardikar combination are analogous in the art of tapping the card, the motivation is that the online banking websites, may require software to be installed onto a user device, thus this is an efficient method that allows one to use the online banking websites (Hart: 0009, 0058, 0081).

Claims 9-10, 26, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Kalinichenko et al (9,843, 578) in view of Mardikar (2014/0122265), and further in view of Teshima (2015/0169039).

           As per claim 9, Kalinichenko and Mardikar, discloses the method according to claim 1.   

           Teshima discloses wherein at least one of the login ID or password is cached for accessing in connection with the user placing the authentication factor device in close proximity to the reader device (Teshima: para. 0059, fig. 5, #10, by bringing the NFC card near (the contactless communication module 17 provided in) the computer 10, the login processing is executed by using the login information).
           It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include wherein at least one of the login ID or password is cached for accessing in connection with the user placing the authentication factor device in close proximity to the reader device of Teshima with Kalinichenko-Mardikar combination are analogous in the art of authentication, the motivation is that the user can easily use the computer without manually inputting the login information (Teshima: para. 0059).

As per claim 10, Kalinichenko and Mardikar discloses the method according to claim 9.
Kalinichenko and Mardikar does not explicitly discloses prompting the user comprises providing a plurality of possible response options and only a particular one of the possible responses options requires tapping placing the authentication factor device containing the second authentication factor in close proximity to a reader device associated with the computing device and at least one of the login ID or password is accessed in connection with the user tapping placing the authentication factor device in close proximity to the reader device.
 (Teshima: para. 0058-0059).  
           It would have been obvious to one of ordinary skill in the art at the time of the effective filing data to include prompting the user comprises providing a plurality of possible response options and only a particular one of the possible responses options requires tapping placing the authentication factor device containing the second authentication factor in close proximity to a reader device associated with the computing device and at least one of the login ID or password is accessed in connection with the user tapping placing the authentication factor device in close proximity to the reader device of Teshima with Kalinichenko-Mardikar combination are analogous in the art of authentication, the motivation is that the user can easily use the computer without manually inputting the login information (Teshima: para. 0059).

As per claim 26, Kalinichenko and Mardikar discloses the method according to claim 1.  
Kalinichenko and Mardikar does not explicitly disclose wherein at least one of: the login id, the password, or a corresponding ticket is cached in the computing device.
Teshima discloses wherein at least one of: the login id, the password, or a corresponding ticket is cached in the computing device (Teshima: para. 0059, according to the claim only one is required; however, Teshima discloses the login id and password). 
Teshima: para. 0059).
As per claim 43, Kalinichenko and Mardikar disclosed the method according to claim 41.  
Kalinichenko and Mardikar do not explicitly disclose wherein at least one of the login ID or password is cached.
          Teshima discloses wherein at least one of the login ID or password is cached (Teshima: para. 0059, fig. 5, #10).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one of the login ID or password is cached of Teshima with Kalinichenko-Mardikar combination are analogous in the art of authentication, the motivation is that the user can easily use the computer without manually inputting the login information (Teshima: para. 0059).
	As per claim 44, Kalinichenko, Mardikar, and Teshima discloses the method according to claim 43.  Teshima further discloses wherein at least one of the cached login ID or password (Teshima: para. 0059, fig. 5 #10) is accessed in connection with the user placing the authentication factor device in close proximity to the reader device (Teshima: para. 0059).
Same Motivation as claim 43.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kalinichenko et al. (9,843,578) in view of Mardikar (2014/0122265) and further in view of Fitzgerald (2015/0082410).
As per claim 12, Kalinichenko and Mardikar discloses the method according to claim 1.    
Kalinichenko and Mardikar does not explicitly disclose wherein the pairing code is cached in one of: a card reader or the computing device.
Fitzgerald discloses wherein the pairing code is cached in one of: a card reader or the computing device (Fitzgerald: para. 0033, 0035).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the pairing code is cached in one of: the card reader or the computing device of Fitzgerald with Kalinichenko-Mardikar combination are analogous in the art of authentication, the motivation is that the user can easily use the computer without manually inputting the login information (Fitzgerald: para. 0059).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kalinichenko et al. (9,843,578) in view of Mardikar (2014/0122265) and further in view of Schneider (2014/0250518).

As per claim 36, Kalinichenko and Mardikar discloses the method of claim 34. 
Kalinichenko and Mardikar do not explicitly disclose wherein the first authentication factor includes an authentication ticket.
         Schneider discloses wherein the first authentication factor includes an authentication ticket (Schneider: para. 0014).
Schneider: para. 0014).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

10/4/2021
/J.E.J/Examiner, Art Unit 2439                                                                                                                                                                                            



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439